                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



UNITED STATES OF AMERICA                             Criminal No. CCB 17-106

                 v.

MOMODU BONDEVA KENTON GONDO,

EVODIO CALLES HENDRIX,

DANIEL THOMAS HERSL,

WAYNE EARL JENKINS,

JEMELL LAMAR RAYAM,

MARCUS ROOSEVELT TAYLOR, and

MAURICE KILPATRICK WARD,

                        Defendants.




UNITED STATES OF AMERICA                             Criminal No. CCB 17-0452

                 v.

THOMAS ALLERS,

                        Defendant.



                             MOTION FOR RESTITUTION ORDERS

          1.    The United States of America, by its undersigned counsel, moves the Court to

 enter a restitution order as to each of the named defendants in the above captioned two related

 cases.




                                                 1
       2.      Defendants Gondo, Hendrix, Jenkins, Rayam and Ward each pled guilty to

racketeering conspiracy in violation of 18 U.S.C. § 1962(d) and other charges in Criminal No.

17-106. Defendants Hersl and Taylor were convicted at trial of racketeering conspiracy,

racketeering and Hobbs Act robbery charges in Criminal No. 17-106. Defendant Allers pled

guilty to racketeering conspiracy in a related case, Criminal No. 17-452.

       3.      Title 18, United States Code, Section 3663A(a)(1), the Mandatory Victim Witness

Restitution Act (MVWRA), provides that the Court at sentencing “shall order . . . in addition to,

or in lieu of, any other penalty authorized by law, that the defendant make restitution to the

victim of the offense . . . .” A “victim” is defined by § 3663A(a)(2) as “a person directly and

proximately harmed as a result of the commission of an offense for which restitution may be

ordered including, in the case of a scheme, conspiracy, or pattern of criminal activity, any person

directly harmed by the defendant’s criminal conduct in the course of the scheme, conspiracy, or

pattern.” Finally, § 3663A(c)(1) provides that these restitution requirements shall apply “for

convictions of . . . any offense – (B) in which an identifiable victim or victims has suffered a

physical injury or pecuniary loss.”

       4.      At the sentencing hearing for each defendant, the issue of restitution was deferred,

without objection, in order to allow the Court to enter a global restitution order as to all

Defendants in light of the fact that the Defendants engaged in joint criminal activity. The

Defendants Judgments indicate that restitution was deferred.

       5.      The Fourth Circuit and the other courts of appeal have recognized that “Federal

courts therefore now allow broader restitution orders encompassing losses that result from a

criminal scheme or conspiracy, regardless of whether the defendant is convicted for each

criminal act within that scheme.” United States v. Henoud, 81 F.3d 484, 488 (4th Cir. 1996); see



                                                  2
also United States v. Ocasio, 750 F.3d 399, 412-13 (4th Cir. 2014) (award of restitution is

appropriate if the act that harms the victim arises in furtherance of a scheme that is charged as

part of the offense of conviction). When the scheme is clearly described in the indictment, the

courts have affirmed restitution orders providing for payment even to victims not specifically

named, or in amounts not precisely stated in the indictment. Henoud, 81 F.3d at 488.

       6.      The Government bears the burden of establishing the amounts of restitution owed

by a preponderance of the evidence. 18 U.S.C. § 3664(e); Henoud, 81 F.3d at 490. The

Sentencing Guidelines further state that the court “need only make a reasonable estimate of the

loss” in calculating those amounts.” U.S.S.G. § 2B1.1, comment. (n. 3(c)).

       7.      In this case, all of the Defendants who pled guilty admitted to robbing specific

amounts from various victims. Further, as to the two trial defendants, evidence was presented at

trial as to the specific amounts that they robbed from various victims. The table below

summarizes the amounts taken in the various robberies, identified by date, to which the

defendants either pled guilty or were found guilty at trial with citations to the specific paragraphs

of a defendant’s plea agreement where he admitted to a robbery in that amount or to the specific

paragraphs of a defendant’s presentence report (PSR) in the case of the defendants who went to

trial. Further, all of the defendants who pled guilty expressly agreed, as part of their plea

agreements, to the entry of an order of restitution in the full amount of the victim’s losses.

Finally, robberies where a specific amount was not agreed to by the parties or proven at trial are

not included in the table below.




                                                  3
Table 1: Restitution Amounts by Defendant

                 ALLERS     GONDO      HENDRIX     HERSL        JENKINS RAYAM          TAYLOR      WARD
     5/11/2011                                                     1800 1
     1/24/2014                                                                           14820 2
     3/11/2014     8000 3     8000 4                                          8000 5
     6/27/2014                                                               20000 6
     7/11/2014                                                   12000 7
     10/8/2014     3000 8
     11/5/2014                                        7097 9
      4/3/2015    5700 10                                                    5700 11
     7/31/2015    8900 12
     10/5/2015              12000 13                                        12000 14
    11/27/2015                                         314 15
    11/28/2015                                         482 16
      2/4/2016                                                    1500 17
     2/10/2016    8300 18
     2/17/2016                                                                                         500 19
     2/23/2016    7000 20    7000 21                                         7000 22
      3/2/2016    7776 23



1
  Jenkins Plea Agreement Attachment A ¶ 14 (ECF No. 254)
2
  Taylor PSR ¶ 8 (ECF No. 370)
3
  Allers Plea Agreement Attachment A ¶ 13
4
  Gondo Plea Agreement Attachment A ¶ 8 (note the plea agreement mistakenly identifies this incident as
occurring in 2015; it occurred in 2014) (ECF. No. 200)
5
  Rayam Plea Agreement Attachment A ¶ 21 (note the plea agreement mistakenly identifies this incident as
occurring in 2015; it occurred in 2014) (ECF No. 196)
6
  Rayam Plea Agreement Attachment A ¶ 18 (ECF No. 196)
7
  Jenkins Plea Agreement Attachment A ¶ 17 (ECF No. 254)
8
  Allers Plea Agreement Attachment A ¶ 17
9
  Hersl PSR ¶ 8 (ECF No. 431)
10
   Allers Plea Agreement Attachment A ¶21
11
   Rayam Plea Agreement Attachment A ¶ 24 (ECF No. 196)
12
   Allers Plea Agreement Attachment A ¶24
13
   Gondo Plea Agreement Attachment A ¶¶ 16 (ECF. No. 200)
14
   Rayam Plea Agreement Attachment A ¶ 32 (ECF No. 196)
15
   Hersl PSR ¶ 9 (ECF No. 431)
16
   Hersl PSR ¶ 10 (ECF No. 431)
17
   Jenkins Plea Agreement Attachment A ¶ 26 (ECF No. 254)
18
   Allers Plea Agreement Attachment A ¶27
19
   Ward Plea Agreement Attachment A ¶ 10 (ECF No. 161)
20
   Allers Plea Agreement Attachment A ¶ 30
21
   Gondo Plea Agreement Attachment A ¶ 21 (ECF. No. 200)
22
   Rayam Plea Agreement Attachment A ¶ 37 (ECF No. 196)
23
   Allers Plea Agreement Attachment A ¶ 34

                                                       4
     3/22/2016                         204000 24               204000 25               204000 26 204000 27
     4/28/2016   10000 28
     5/11/2016                                                                700 29
     5/28/2016     700 30     700 31                                          700 32
      7/8/2016              20000 33                20000 34     20000 35   23400 36
     8/24/2016                                                               1500 37
        TOTALS    59376       47700      204000       27893      239300      79000       204000       204500


         The Government respectfully requests that the Court order the defendants to pay

restitution in the amounts listed above. In the instances where multiple defendants participated

in the same robbery, the Government requests that the Court order that the defendants be joint

and severally liable for the required restitution amount. The Government also requests that the

Court order restitution due immediately. The Government requests that the Court grant the relief

sought herein by filing amended judgment and commitment orders for each defendant that orders

the restitution summarized above.




24
   Hendrix Plea Agreement Attachment A ¶ 10 (ECF No. 158)
25
   Jenkins Plea Agreement Attachment A ¶ 29 (ECF No. 254)
26
   Taylor PSR ¶ 22 (ECF No. 370)
27
   Ward Plea Agreement Attachment A ¶ 13 (ECF No. 161)
28
   Allers Plea Agreement Attachment A ¶ 39
29
   Rayam Plea Agreement Attachment A ¶ 39 (ECF No. 196)
30
   Allers Plea Agreement Attachment A ¶ 42
31
   Gondo Plea Agreement Attachment A ¶ 24 (ECF. No. 200)
32
   Rayam Plea Agreement Attachment A ¶ 41 (ECF No. 196)
33
   Gondo Plea Agreement Attachment A ¶ 35 (ECF. No. 200)
34
   Hersl PSR ¶ 13 (ECF No. 431)
35
   Jenkins Plea Agreement Attachment A ¶ 36 (ECF No. 254)
36
   Rayam Plea Agreement Attachment A ¶ 50 ($3,400) and ¶ 56 ($20,000); joint and severally liable with Gondo,
Hersl and Jenkins for $20,000. (ECF No. 196)
37
   Rayam Plea Agreement Attachment A ¶ 64 (ECF No. 196)

                                                       5
       The Government will provide the Court with the names and addresses of the victims to

whom restitution should be paid in a separate sealed filing.




                                                     Respectfully Submitted,

                                                     Robert K. Hur
                                                     United States Attorney

                                             By:
                                                     Leo J. Wise
                                                     Derek E. Hines
                                                     Assistant United States Attorneys




                                CERTIFICATE OF SERVICE

       I hereby certify that this filing was served on defense counsel via ECF electronic filing.


                                                     By:
                                                               Leo J. Wise
                                                               Assistant United States Attorney




                                                 6
